Citation Nr: 0331905	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  98-03 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for a venous disorder with clot and pain, mitral 
regurgitation, and chronic fatigue with headaches due to 
treatment with Coumadin from 1984 to 1991.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

REMAND

The veteran had active duty from September 1969 to October 
1970 and duty with the California National Guard from August 
1977 to August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


REMAND

The Board finds that the VA has not fulfilled its duty to 
notify with regard to the veteran's claim for benefits under 
§ 1151.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) codified, in 
pertinent part, at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In order to comply under the VCAA, the veteran 
must be notified as to what he must show to prevail in this 
claim, what information and evidence he is responsible for, 
and what evidence VA must secure.  See generally Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).

During the course of the Board's review of this appeal, the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2)(ii)(2002), which permitted 
the Board "to provide the [VCAA duty to notify] notice 
required by 38 U.S.C. [§] 5103(a)" and "not less than 30 
days to respond to the notice."  The Federal Court found 
that section 19.9(a)(2)(ii) was contrary to 
38 U.S.C. § 5103(b) (West 2002), which provides the claimant 
one year to submit evidence.  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the United States Court of Appeals for Veterans 
Claims Order, the Federal Circuit decision, and the General 
Counsel precedent opinion noted above, and because no further 
guidance or regulatory direction has been issued to implement 
them, the Board believes that the most appropriate action is 
to remand the veteran's claim for the RO so that the veteran 
can be provided with the appropriate notice under the VCAA, 
to include what he must show to prevail in this claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

As the caselaw relating to the applicability of VCAA has been 
somewhat inconsistent, a brief summary of the law may be 
helpful.  VCAA was enacted on November 9, 2000, and was 
subsequently codified, in pertinent part, at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2002).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well-grounded.  The veteran filed the 
claims that are the subject of this appeal in August 2000, 
before the enactment of VCAA.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 
38 U.S.C.A. § 7104(c) (West 2002).  Therefore, for purposes 
of the present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment.

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

The Board further notes that 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997, and the new version of the law is 
more restrictive than the old version. However, the new law 
does not apply in the instant case, as the appellant's claim 
has been pending since before the change in the law. 
VAOPGCPREC 40-97.  The RO must apply the version of 38 
U.S.C.A. § 1151 (and the related regulation, 38 C.F.R. § 
3.358) in effect prior to the recent change.

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for compensation 
under § 1151, and of the impact of the 
notification requirements on his claim.  
The veteran must be notified that he has 
one year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1); PVA, supra.   

2.  The RO should readjudicate the claim 
for compensation for a venous disorder 
with clot and pain, mitral regurgitation, 
and chronic fatigue with headaches, due 
to treatment with Coumadin from 1984 to 
1991, under the provisions of 38 U.S.C.A. 
§ 1151 (and the related regulation, 38 
C.F.R. § 3.358) in effect prior to 
October 1, 1997.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





